914 F.2d 1490Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Marvin CARSON, Plaintiff-Appellant,v.C.W. KIDD, John Doe, Defendants-Appellees.
No. 89-7825.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 16, 1990.Decided Sept. 26, 1990.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  James B. McMillan, Senior District Judge.  (CA-86-431-M-C-C)
Marvin Carson, appellant pro se.
Ellen M. Gregg, Womble, Carlyle, Sandridge & Rice, Winston-Salem, N.C., for appellees.
W.D.N.C.
DISMISSED.
Before WIDENER, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
Marvin Carson appeals from the district court's order denying his motion for appointment of counsel.


2
Under 28 U.S.C. Sec. 1291 this Court has jurisdiction over appeals from final orders.  A final order is one which disposes of all issues in dispute as to all parties.  It "ends the litigation on the merits and leave nothing for the court to do but execute the judgment."   Catlin v. United States, 324 U.S. 229, 233 (1945).


3
As the order appealed from is not a final order, it is not appealable under 28 U.S.C. Sec. 1291.  We have also held that an order denying appointment of counsel is not appealable under the collateral order exception to the final judgment rule.   See Miller v. Simmons, 814 F.2d 962, 965-67 (4th Cir.1987).  Finding no basis for appellate jurisdiction, we dismiss the appeal as interlocutory.  We dispense with oral argument because the dispositive issues have been decided authoritatively.


4
DISMISSED.